UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-K (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedApril 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-83231 GLOBAL DIVERSIFIED INDUSTRIES, INC. (Exact name of Company as specified in its charter) Nevada 95-4741485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1200 Airport Drive, Chowchilla, California 93610 (Address of principal executive offices) (Zip Code) Company's telephone number: (559) 665-5800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. oYES xNO Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. oYES xNO Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYES oNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files)o YES oNO Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYES xNO At August 12, 2010, there were 15,369,885 shares of common stock outstanding. 1 Table of Contents Table of Contents PAGE PART I. Item 1. Description of Business 3 Item 1 A. Risk Factors 5 Item 1 B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 10 PART II. Item 5. Market for Company’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 9A (T) Controls and Procedures 21 Item 9B. Other Information 22 PART III. Item 10. Directors and Executive Officers and Corporate Governance, 23 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Managementand Related Stockholders Matters 26 Item 13. Certain Relationships and Related Transactions 26 Item 14. Principal Accountant’s Fees and Services 27 PART IV Item 15. Exhibits, Financial Statement Schedules 28 Signatures 29 EX-31.1 (Certifications required under Section 302 of the Sarbanes-Oxley Act of 2002) EX-31.2 (Certifications required under Section 302 of the Sarbanes-Oxley Act of 2002) EX-32.1 (Certifications required under Section 906 of the Sarbanes-Oxley Act of 2002) EX-32.2 (Certifications required under Section 906 of the Sarbanes-Oxley Act of 2002) 2 Table of Contents PART I. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Forward-looking statements in this report are made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. The Company wishes to advise readers that actual results may differ substantially from such forward-looking statements. Forward-looking statements include statements concerning underlying assumptions and other statements that are other than statements of historical facts. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those expressed or implied by the statements, including, but not limited to, the following: the ability of the Company to provide for its obligations, to provide working capital needs from operating revenues, to obtain additional financing needed for any future acquisitions, to meet competitive challenges and technological changes, and other risks detailed in the Company's periodic report filings with the Securities and Exchange Commission. ITEM 1. BUSINESS Introduction The Company is a Nevada company with a limited operating history. On December 11, 2001, Global Diversified Industries, Inc., formerly Global Foods Online, Inc. (the "Company") acquired two wholly-owned subsidiaries, Majestic Modular Buildings, Ltd. ("Modular"), and Lutrex Enterprises, Inc. ("Lutrex"), an entity controlled by the Company's President and Chief Executive Officer. Modular was engaged in the business of designing, manufacturing and marketing re-locatable modular structures such as classrooms and office buildings and was under contract to build multiple single story classrooms for two school districts in southern California. The Company is a holding company for two wholly owned subsidiaries, Lutrex Enterprises, Inc., an entity which holds equipment and inventory for the Company, and Global Modular, Inc., an entity which provides sales, marketing, manufacturing and construction site work of modular type structures. Overview The Company's subsidiary, Global Modular, Inc. ("Global Modular") is in the business of designing, manufacturing and marketing pre-fabricated, modular type structures. Global Modular's 100,000 square foot factory is located on sixteen acres adjacent to the municipal airport at Chowchilla, California. The manufacturing facility has the capacity to produce approximately $50,000,000 of revenue per year. Its principal customer base during the current fiscal year will be educational (public and private schools, universities, etc.), child-care and municipality sectors. Its product lines consist of a variety of relocatable (portable) classroom designs, and designs used specifically for permanent modular construction, i.e., complete schools, wing additions, etc. Global Modular's capabilities include single-story "slab-on-grade" construction, where a concrete slab is poured on site, which also serves as the floor. The structures are built in our factory and shipped to the site for installation on the concrete slab. The modular division has recently secured rights to state-of-the-art two-story designs recently owned by Aurora Modular Industries, Inc. All of Global Modulars' portable/modular structures are engineered and constructed in accordance with pre-approved building plans, commonly referred to as "P.C.'s" or "pre-checked" plans that conform to structural and seismic safety specifications administered by the California Department of State Architects (DSA). The DSA regulates all California school construction on public real estate and the DSA's standards are considered to be more rigorous than the standards that typically regulate other classes of commercial portable structures. 3 Table of Contents In the quarter ending October 31, 2006, Global Modular was awarded a five year contract with VictorValleySchool District that contained a "piggyback clause. This allows Global Modular to provide educational customers with product contracted under a "piggyback clause". The State of California allows school districts to canvass proposals from modular classroom vendors under a bidding process where the successful bidder can provide other public school districts and municipalities portable classrooms under a "piggyback contract" issued by the originating school district. This process saves school districts valuable time and resources from the necessity of soliciting bids. A modular vendor who possesses a "piggybackable contract" containing competitive pricing and a variety of design options may have access to future business for up to five years, depending on the term of the piggyback contract. This piggyback contract includes all appropriate pricing parameters pertinent to Global's "permanent modular construction" designs. Global Modulars' piggyback contract provides them the flexibility to offer California public schools and municipalities an expanded variety of design and pricing alternatives to meet virtually any design request by the school district and/or architect. Among Global Modular’s asset base is its integrated, state-of-the-art, automated manufacturing process which includes equipment, raw material and marketing collateral that are specifically designed for the high capacity fabrication of modular structures. Future revenue generation and growth partially depends on the success of marketing efforts to the educational sector for single-story and two-story designs. The Company’s subsidiary Global Modular, Inc. has secured necessary architectural and engineering approvals from the State of California (Division of the State Architect) for their single story and two-story designs. The two-story design is desirable by school districts since individual two-story buildings can be installed side-by-side to form a cluster of buildings, occupying hundreds of students. The two-story design is fully equipped with easy access to the second story by stairs and balcony along with a hydraulic elevator to accommodate handicapped students, teachers and visitors. School districts continue to turn to two-story portable classrooms to satisfy their space dilemma since they have little real estate to surrender. Since the recent acquisition of Aurora Modular Industries intellectual property, the promotion of single-story slab-on-grade and two-story designs will be the main focus of our sales team during the next several years. Global Modular now possesses adequate DSA approved designs that can meet virtually any type configuration and aesthetic alternatives a school district may desire. During the remainder of 2010, Global Modular will focus its attention on the sales and marketing of portable classrooms and modular buildings to the Federal Government, State Government, California public and private school sectors including California municipalities.Since the state of California has been experiencing an economic downturn, the Global Modular expanded its market to include Federal Government projects. Employees As of April 30, 2010 the Company had 50 employees. The Company anticipates that the number of employees will increase over the next twelve months. The Company does not expect to have any collective bargaining agreements covering any of its employees. 4 Table of Contents ITEM 1A. RISKS FACTORS AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. IN ADDITION TO THE OTHER INFORMATION IN THIS REPORT, THE FOLLOWING RISK FACTORS SHOULD BE CONSIDERED CAREFULLY IN EVALUATING THE COMPANY AND ITS BUSINESS. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. ALL FORWARD-LOOKING STATEMENTS ARE INHERENTLY UNCERTAIN AS THEY ARE BASED ON CURRENT EXPECTATIONS AND ASSUMPTIONS CONCERNING FUTURE EVENTS OR FUTURE PERFORMANCE OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH ARE ONLY PREDICTIONS AND SPEAK ONLY AS OF THE DATE HEREOF. FORWARD-LOOKING STATEMENTS USUALLY CONTAIN THE WORDS "ESTIMATE," "ANTICIPATE," "BELIEVE," "PLAN," "EXPECT," OR SIMILAR EXPRESSIONS, AND ARE SUBJECT TO NUMEROUS KNOWN AND UNKNOWN RISKS AND UNCERTAINTIES. IN EVALUATING SUCH STATEMENTS, PROSPECTIVE INVESTORS SHOULD REVIEW CAREFULLY VARIOUS RISKS AND UNCERTAINTIES IDENTIFIED IN THIS REPORT, INCLUDING THE MATTERS SET BELOW AND IN THE COMPANY'S OTHER SEC FILINGS. THESE RISKS AND UNCERTAINTIES COULD CAUSE THE COMPANY'S ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED IN THE FORWARD-LOOKING STATEMENTS. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR PUBLICLY ANNOUNCE REVISIONS TO ANY FORWARD-LOOKING STATEMENTS TO REFLECT FUTURE EVENTS OR DEVELOPMENTS. We May Need Additional Financing To Fully Implement Our Business Plan, And We Cannot Assure You That We Will Be Successful In Obtaining Such Financing Or In Continuing Our Operations. We have focused our efforts on developing our business in the construction and sale of modular building structures. We will need to raise additional capital to continue to implement fully our business plan and continue to establish adequate manufacturing, marketing, and sales operations. There can be no assurance that additional public or private financing, including debt or equity financing, will be available as needed, or, if available, on terms favorable to us. Any additional equity financing may be dilutive to our stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing common or preferred stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. If We Are Unable To Manage Future Growth, Our Business May Be Negatively Affected We are continuing to pursue a strategy of rapid growth, and plan to expand significantly our manufacturing capability and devote substantial resources to our marketing, sales, administrative, operational, financial and other systems and resources. Such expansion will place significant demands on our marketing, sales, administrative, operational, financial and management information systems, controls and procedures. Accordingly, our performance and profitability will depend on the ability of our officers and key employees to: · manage our business and our subsidiaries as a cohesive enterprise; · manage expansion through the timely implementation and maintenance of appropriate administrative, operational, financial and management information systems, controls and procedures; · add internal capacity, facilities and third-party sourcing arrangements as and when needed; · maintain service quality controls; and · attract, train, retain, motivate and manage effectively our employees. There can be no assurance that we will integrate and manage successfully new systems, controls and procedures for our business, or that our systems, controls, procedures, facilities and personnel, even if successfully integrated, will be adequate to support our projected future operations. Any failure to implement and maintain such systems, controls and procedures, add internal capacity, facilities and third-party sourcing arrangements or attract, train, retain, motivate and manage effectively our employees could have a material adverse effect on our business, financial condition and results of operations. 5 Table of Contents We May Face Strong Competition From Larger, Established Companies We likely will face intense competition from other builders of modular structures , virtually all of which can be expected to have longer operating histories, greater name recognition, larger installed customer bases and significantly more financial resources, facilities and manufacturing and marketing experience than the Company. In addition, we expect to face additional competition from new entrants into our targeted industry segments. As the demand for modular products grows and new markets are exploited, we expect that competition will become more intense, as current and future competitors begin to offer an increasing number of diversified products and services. Increased competition could result in price reductions, fewer product orders, and reduced operating margins, any of which could materially and adversely affect our business, financial condition and results of operations. Our Success Depends In Large Part On Our Ability To Attract And Retain Key Employees And Management Our success and execution of our business strategy will depend significantly upon the continuing contributions of, and on our ability to attract, train and retain qualified management, marketing, sales, operational, production, administrative and technical personnel. In this regard, we are particularly dependent upon the services of Phil Hamilton, our President and Chief Executive. The loss of the services of Mr. Hamilton and the failure to attract, train and retain additional qualified personnel in a timely manner could have a material adverse effect on our business, financial condition and results of operations. Our Results Of Operations May Highly Fluctuate From Quarter To Quarter As We Continue To Grow, Therefore You Cannot Use These Results To Predict How We May Perform In The Future As a result of our limited operating history, we do not have historical financial data for a significant number of periods in which to base our planned operating expenses. In addition our revenues have not met our expectations.Our expense levels are based in part on our projections as to future revenues that are expected to increase. It is anticipated that as we mature, our sales and operating results may fluctuate from quarter to quarter and from year to year due to a combination of factors, including, among others: · the volume, timing of, and ability to fulfill customer orders; · the demand for our products; · the number, timing and significance of product enhancements and new product introductions by us and our competitors; · changes in pricing policies by us or our competitors; · changes in the level of operating expenses; · expenses incurred in connection with our plans to fund greater levels of sales and marketing activities and operations, and broaden our customersupport capabilities ; · personnel changes; · product defects and other product or service quality problems; and · general domestic and international legal, economic and political conditions. Any unfavorable changes in these or other factors could have a material adverse effect on our business, financial condition and results of operations. 6 Table of Contents We May Not Be Able To Obtain Sufficient Contract Bonding The sale of our products to certain government and/or private customers may require contract performance bonding.The availability of contract bonding in the remediation market has been curtailed since the September 11, 2001 World Trade Center disaster. Insurance bonding requirements often require collateral of 100% of the contract amount. The collateral and bonding requirements could limit the number and size of projects requiring bonds undertaken by the Company.In the event contract bonding cannot be obtained at an economical price or collateral requirements are beyond the Company's financial capability the failure to obtain contract bonding could have a material adverse effect on the Company's business, financial condition and results of operations. Limited Operating History; Anticipated Losses; Uncertainty Of Future Results The Company has only a limited operating history upon which an evaluation of its operations and its prospects can be based. The Company's prospects must be evaluated with a view to the risks encountered by a company in an early stage of development, particularly in light of the uncertainties relating to the new and evolving manufacturing methods with which the Company intends to operate and the acceptance of the Company's business model. The Company will be incurring costs to develop, introduce and enhance its products, to establish marketing relationships, to acquire and develop product lines that will complement each other and to build an administrative organization. To the extent that such expenses are not subsequently followed by commensurate revenues, the Company's business, results of operations and financial condition will be materially adversely affected. There can be no assurance that the Company will be able to generate sufficient revenues from the sale of their modular buildings and related products. The Company may have negative cash flow from operations to continue for the next four (4) quarters as it continues to develop and market its business. If cash generated by operations is insufficient to satisfy the Company's liquidity requirements, the Company may be required to sell additional equity or debt securities. The sale of additional equity or convertible debt securities would result in additional dilution to the Company's stockholders. Potential Fluctuations In Annual Operating Results The Company's annual operating results may fluctuate significantly in the future as a result of a variety of factors, most of which are outside the Company's control, including: the demand for manufactured modular buildings; seasonal trends; introduction of new government regulations and building standards; local, state and federal government procurement delays; general economic conditions, and economic conditions specific to the modular building industry.The Company's annual results may also be significantly impacted by the impact of the accounting treatment of acquisitions, financing transactions or other matters. Particularly at the Company's early stage of development, such accounting treatment can have a material impact on the results for any quarter.Due to the foregoing factors, among others, it is likely that the Company's operating results will fall below the expectations of the Company or investors in some future quarter. Limited Public Market, Possible Volatility Of Share Price The Company's common stock is currently quoted on theOTCBulletin Board under the ticker symbol GDIV. As of August 9, 2010, there were15,369,885 shares of common stock outstanding.There can be no assurance that a trading market will be sustained in the future. Factors such as, but not limited to, technological innovations, new products, acquisitions or strategic alliances entered into by the Company or its competitors, failure to meet security analysts' expectations, government regulatory action, patent or proprietary rights developments, and market conditions for manufacturing stocks in general could have a material effect on the volatility of the Company's stock price. 7 Table of Contents Management Of Growth The Company expects to experience significant growth in the number of employees and the scope of its operations.In particular, the Company intends to hire additional engineering, sales, marketing, and administrative personnel.Additionally, acquisitions could result in an increase in the number of employees and business activity. Such activities could result in increased responsibilities for management. The Company believes that its ability to increase its customer support capability and to attract, train, and retain qualified engineering, sales, marketing, and management personnel, will be a critical factor to its future success. In particular, the availability of qualified sales engineering and management personnel is quite limited, and competition among companies to attract and retain such personnel is intense.During strong business cycles, the Company may experience difficulty in filling its needs for qualified sales, engineering and other personnel. The Company's future success will be highly dependent upon its ability to successfully manage the expansion of its operations. The Company's ability to manage and support its growth effectively will be substantially dependent on its ability to implement adequate improvements to financial and management controls, reporting and order entry systems, and other procedures and hire sufficient numbers of financial, accounting, administrative, and management personnel. The Company's expansion and the resulting growth in the number of its employees have resulted in increased responsibility for both existing and new management personnel.The Company is in the process of establishing and upgrading its financial accounting and procedures.There can be no assurance that the Company will be able to identify, attract, and retain experienced accounting and financial personnel. The Company's future operating results will depend on the ability of its management and other key employees to implement and improve its systems for operations, financial control, and information management, and to recruit, train, and manage its employee base. There can be no assurance that the Company will be able to achieve or manage any such growth successfully or to implement and maintain adequate financial and management controls and procedures, and any inability to do so would have a material adverse effect on the Company's business, results of operations, and financial condition. The Company's future success depends upon its ability to address potential market opportunities while managing its expenses to match its ability to finance its operations. This need to manage its expenses will place a significant strain on the Company's management and operational resources. If the Company is unable to manage its expenses effectively, the Company's business, results of operations, and financial condition will be materially adversely affected. Risks Associated With Acquisitions As part of its business strategy, the Company expects to acquire assets and businesses relating to or complementary to its operations. These acquisitions by the Company will involve risks commonly encountered in acquisitions of companies. These risks include, among other things, the following: the Company may be exposed to unknown liabilities of the acquired companies; the Company may incur acquisition costs and expenses higher than it anticipated; fluctuations in the Company's quarterly and annual operating results may occur due to the costs and expenses of acquiring and integrating new businesses or technologies; the Company may experience difficulties and expenses in assimilating the operations and personnel of the acquired businesses; the Company's ongoing business may be disrupted and its management's time and attention diverted; the Company may be unable to integrate successfully. Risk Of Penny Stock Our common stock is deemed to be a "penny stock" as that term is defined in Rule 3a51-1 of the Exchange Act of 1934. Penny stocks are stocks (i) with a price of less than five dollars per share; (ii) that are not traded on a "recognized" national exchange; (iii) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ-listed stocks must still meet requirement (i) above); or (iv) of an issuer with net tangible assets less than US$2,000,000 (if the issuer has been in continuous operation for at least three years) or US$5,000,000 (if in continuous operation for less than three years), or with average annual revenues of less than US$6,000,000 for the last three years. A principal exclusion from the definition of a penny stock is an equity security that has a price of $5.00 or more, excluding any broker or dealer commissions, markups or markdowns. 8 Table of Contents Since the Company's common stock was deemed a penny stock, section 15(g) and Rule 3a51-1 of the Exchange Act of 1934 would require broker-dealers dealing in the Company's common stock to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor's account. Potential investors in the Company's common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be "penny stock." Moreover, Rule 15g-9 of the Exchange Act of 1934 Commission requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor's financial situation, investment experience and investment objectives.Compliance with these requirements may make it more difficult for investors in the Company's common stock to resell their shares to third parties or to otherwise dispose of them. The Trading Price Of Our Common Stock May Decrease Due To Factors Beyond Our Control. The trading price of the common stock is subject to significant fluctuations in response to numerous factors, including: · Variations in anticipated or actual results of operations; · Announcements of new products or technological innovations by us or our competitors; · Changes in earnings estimates of operational results by analysts; · Results of product demonstrations. · Inability of market makers to combat short positions on the stock; · Inability of the market to absorb large blocks of stock sold into the market; · Developments or disputes concerning our licensed patents, trademarks or proprietary rights; and · Comments about us or our markets posted on the Internet. Moreover, the stock market from time to time has experienced extreme price and volume fluctuations, which have particularly affected the market prices for emerging growth companies and which often have been unrelated to the operating performance of the companies. These broad market fluctuations may adversely affect the market price of our Common Stock. If our shareholders sell substantial amounts of their common stock in the public market, the price of our common stock could fall. These sales also might make it more difficult for us to sell equity or equity related securities in the future at a price we deem appropriate. 9 Table of Contents The Conversion of Outstanding Preferred Stock and Exercise of Warrants will Cause Dilution of the Holders of Common Stock The Holders of the Preferred Stock have the right to convert their Preferred Stock into 342,270,141shares of Common Stock and the Holders of Warrants have the right to purchase a total of374,633,069shares ofCommon Stock.In the event that the Holders of the Preferred Stock and/or the Holders of the Warrants convert their Preferred Stock or exercise their Warrants, theHolders of Common Stock will experience immediate dilution in the net tangible value of their shares. The Liquidity Of Our Stock Could Become Impaired Our common stock currently is traded on the OTC Bulletin Board, which is generally considered to be a less efficient market than national exchanges such as NASDAQ. Consequently, the liquidity of our securities could be impaired, not only in the number of securities which could be bought and sold, but also through delays in the timing of transactions, difficulties in obtaining price quotations, reduction in security analysts' and the media's coverage of ours, if any, and lower prices for our securities than might otherwise be attained. This circumstance could have an adverse effect on the ability of an investor to sell any shares of our Common Stock as well as on the selling price for such shares.In addition, the market price of our Common Stock may be significantly affected by various additional factors, including, but not limited to, our business performance, industry dynamics or changes in general economic conditions. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES The Company's principal executive offices are located at 1200 Airport Drive, Chowchilla, California. The property consists of sixteen acres of real estate including a 100,000 square foot structure of usable space. The structure will be utilized by the Company's executive management team, as well as housing the operating entities of Lutrex and Global Modular. The Company has entered into a three-year lease (including options for renewals) for the property.The Company renewed the lease in February 2007 at a rate of $24,021 per month. The Company believes that the current facilities are suitable for its current needs. ITEM 3.LEGAL PROCEEDINGS The Company is subject to legal proceedings and claims that arise in the ordinary course of its business.Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters will not have material adverse effect on its financial position, results of operations or liquidity. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS During the fourth quarter of the 2010 fiscal year, the Security Holders were submitted the matter of issuing two additional issues of Series D Preferred Stock for working capital. 10 Table of Contents PART II. ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information (a) The Company's Common Stock has been and is currently traded on the over-the-counter market and quotations are published on the OTC Bulletin Board under the symbol "GDIV". The Company began trading under this symbol on May 8, 2008. The Company previously traded under the symbol “GDVI" since January 3, 2002 and under the symbol"GDIO" which commenced on October 2000. The following table sets forth the range of high and low bid prices of the Common Stock for each fiscal quarterly period. Prices reported represent prices between dealers, do not include retail markups, markdowns or commissions and do not represent actual transactions. Per Share Common Stock Bid Prices by Quarter For the Fiscal Year Ended on April 30, 2010 HIGH LOW Quarter Ended April 30, 2010 Quarter Ended January 31, 2010 Quarter Ended October 31, 2009 Quarter Ended July 31, 2009 Per Share Common Stock Bid Prices by Quarter For the Fiscal Year Ended on April 30, 2009 HIGH LOW Quarter Ended April 30, 2009 Quarter Ended January 31, 2009 Quarter Ended October 31, 2008 Quarter Ended July 31, 2008 The ability of individual stockholders to trade their shares in a particular state may be subject to various rules and regulations of that state. A number of states require that an issuer's securities be registered in their state or appropriately exempted from registration before the securities are permitted to trade in that state. Presently, the Company has no plans to register its securities in any particular state. Further, most likely the Company's shares will be subject to the provisions of Section 15(g) and Rule 15g-9 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), commonly referred to as the "penny stock" rule. Section 15(g) sets forth certain requirements for transactions in penny stocks and Rule 15g-9(d)(1) incorporates the definition of penny stock as that used in Rule 3a51-1 of the Exchange Act. 11 Table of Contents The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. Rule 3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on the NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the issuer's net tangible assets (at least $2 million); or exempted from the definition by the Commission. The Company's shares are deemed to be a penny stock, trading in the shares will be subject to additional sales practice requirements of broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchaser's written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks. Consequently, these rules may restrict the ability of broker-dealers to trade and/or maintain a market in the Company's Common Stock and may affect the ability of stockholders to sell their shares. Dividend Information The Company has not declared or paid cash dividends on its Common Stock or made distributions in the past, and the Company does not anticipate that it will pay cash dividends or make cash distributions in the foreseeable future, other than non cash dividends described below. The Company currently intends to retain and invest future earnings, if any, to finance its operations. Transfer Agent The transfer agent and registrar for our common stock is Fidelity Transfer Company, 8915 S. 700 E., Suite 102, Sandy, UT 84070 ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion contains forward-looking statements that are subject to significant risks and uncertainties about us, our current and planned products, our current and proposed marketing and sales, and our projected results of operations. There are several important factors that could cause actual results to differ materially from historical results and percentages and results anticipated by the forward-looking statements. The Company has sought to identify the most significant risks to its business, but cannot predict whether or to what extent any of such risks may be realized nor can there be any assurance that the Company has identified all possible risks that might arise. Investors should carefully consider all of such risks before making an investment decision with respect to the Company's stock. In particular, investors should refer to the section entitled, Risk Factors that May Affect Future Results and Market Price of Stock. The following discussion and analysis should be read in conjunction with our financial statements and summary of selected financial data for the Company. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future.Such discussion represents only the best present assessment from our Management. 12 Table of Contents General Overview The Company generates revenue from the sale of pre-fabricated, modular type structures to the federal government, educational institutions, such as public and private schools, universities, etc., child-care providers and municipalities. Our product lines consist of a variety of re-locatable (portable) classroom designs, including both single-story and two-story floor plans. The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions.While there are a number of significant accounting policies affecting our consolidated financial statements; we believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: · revenue recognition · Inventories · allowance for doubtful accounts · stock-based compensation · Intangible valuation Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, the price to the customer is fixed, collectability is reasonably assured and title and risk of ownership is passed to the customer, which is usually upon delivery. In fiscal 2009 and 2010, the Company entered into several fixed-price arrangements whereby the Company is to construct and install several modular units for customers. Revenue from these construction-type fixed-price contracts is recognized in accordance with SOP No. 81-1, "Accounting for Performance of Construction-Type and Certain Production-Type Contracts", on the basis of the estimated percentage of completion. 13 Table of Contents Under the percentage-of-completion method, progress toward completion is measured by the ratio of costs incurred to total estimated costs. Revenue and gross profit may be adjusted prospectively for revisions in estimated total contract costs. If the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is recorded in the period in which it becomes evident. The total estimated loss includes all costs allocable to the specific contract. Each construction contract is reviewed individually to determine the appropriate basis of recognizing revenue. Revisions to the estimates at completion are reflected in results of operations as a change in accounting estimate in the period in which the facts that give rise to the revision become known by management. Currently, there are no warranties provided with the purchase of the Company’s products. The cost of replacing defective products and product returns have been immaterial and within management’s expectations.In the future, when the company deems warranty reserves are appropriate that such costs will be accrued to reflect anticipated warranty costs. Inventories We value our inventories, which consist of raw materials, work in progress and finished goods, at the lower of cost or market.Cost is determined on the first-in, first-out method (FIFO) and includes the cost of merchandise and freight.The Company regularly reviews the period over which its inventories will be converted to sales. Any inventories expected to convert to sales beyond 12 months from the balance sheet date are classified as non-current. The Company periodically reviews the carrying value of inventories and non-cancelable purchase commitments by reviewing revenue forecasts, material usage requirements, and the engineering design changes. These forecasts of changes in design, future sales, and pricing are estimates. The Company may record charges to write down inventories based on these reviews and forecasts. If there is change in demand, additional write downs of inventories may be required which will negatively impact gross margins. Inventory impairment charges are considered to permanently establish a new cost basis for inventory and are not subsequently reversed to income even if circumstances later suggest that increased carrying amounts are recoverable, except when the associated inventory is disposed of or sold. Allowance for Uncollectible Accounts We are required to estimate the collectability of our trade receivables. A considerable amount of judgment is required in assessing the realization of these receivables including the current creditworthiness of each customer and related aging of the past due balances. In order to assess the collectability of these receivables, we perform ongoing credit evaluations of our customers' financial condition. Through these evaluations we may become aware of a situation where a customer may not be able to meet its financial obligations due to deterioration of its financial viability, credit ratings or bankruptcy. The reserve requirements are based on the best facts available to us and are reevaluated and adjusted as additional information is received. Our reserves are also based on amounts determined by using percentages applied to certain aged receivable categories. These percentages are determined by a variety of factors including, but are not limited to, current economic trends, historical payment and bad debt write-off experience. We are not able to predict changes in the financial condition of our customers and if circumstances related to our customers deteriorate, our estimates of the recoverability of our receivables could be materially affected and we may be required to record additional allowances. Alternatively, if we provided more allowances than are ultimately required, we may reverse a portion of such provisions in future periods based on our actual collection experience. As of April 30, 2010 we determined a reserve of $114,038 was required against our account receivables. Stock-Based Compensation Effective January 1, 2006, the Company adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 718-10-10 for using the modified-prospective transition method. Under this transition method, stock-based compensation expense is recognized in the consolidated financial statements for granted, modified, or settled stock options. Compensation expense recognized included the estimated expense for stock options granted on and subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of ASC 718-10-10, and the estimated expense for the portion vesting in the period for options granted prior to, but not vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of ASC 718-10-10. Results for prior periods have not been restated, as provided for under the modified-prospective method. 14 Table of Contents Comparison of Years Ended April 30, 2010 and 2009 Revenues The Company's total revenues were $574,160 for the year ended April 30, 2010 compared to $5,230,458 for the same time period in 2009, a decrease of $4,656,298.The Company secured funding of approximately $6,470,000 for year ending April 30, 2010. The funds were utilized for working capital and to purchase the assets and raw materials from a major competitor that declared bankruptcy.During the quarter ending April 30, 2010, management focused on disassembling and moving the equipment and raw material from two locations owned by the competitor to the Chowchilla facility.The newly acquired equipment will enable the Company to fabricate some of its steel components which will reduce the manufacturing cost. The Company’s market has been affected due to the poor economic conditions in California.Many of the school districts have put their future projects on hold or reducing the size of their current projects.The schools are starting to lease refurbished modular units for their needs instead of purchasing new buildings.Global Modular currently has refurbished building in inventory and is actively pursuing the used building market.The Company is actively pursuing other markets that are opening up in the state and federal government agencies.Also, the Company has received the necessary licenses from for the Department of Housing (DOH) to manufacture and sale DOH buildings to the commercial market. Gross Profit For the year ended April 30, 2010, the Company's gross profit margin was a negative ($2,792,801) as compared to $1,290,360, for the year ended April 30, 2009.For the year ended April 30, 2010, the Company wrote down $81,191 of finished goods and $444,157 of intellectual properties due to impairment of these assets.The Company purchased the assets of a major modular manufacturing plant that filed for bankruptcy and took over several of their existing projects.Most of these projects were not profitable due to the prior Company collecting fees in advance and not performing the work.For approximately six months, the Company focused on tearing down and moving all of the raw material and equipment purchased from the sale of this manufacturing plant.The Company has started marketing in new areas such as federal government projects due to the economic downturn in the school market in California. Operating and Other Expenses The Company's general and administrative expenses for the year ended April 30, 2010 was $ 2,422,427 compared to $2,227,629 for the same period in 2009, an increase of $194,798. This increase is mainly attributable to the general and administrative costs in connection with the fees charged to secure funding totaling approximately $6,000,000. The Company's interest expenses, net, for the year ended April 30, 2010 was $982,974 compared to $487,473 for the same period in 2009, an increase of $495,501. The increase is due to the Company’s executing a promissory note for $6,000,000 in December 2008.This funding has allowed the Company to purchase valuable equipment from a competitor substantially below market prices. 15 Table of Contents Liquidity and Capital Resources The Company incurred a netlossof $1,158,059, for the year ended April 30, 2010. We generated a negative cash flow of $3,308,966 from operating activities. Cash flows used in investing activities was $461,847 during this period. Cash flow was generated from the sale of Series D Preferred Stock for $6,470,447 net of issuance costs. While the Company has raised capital to meet its currentworking capital and financing needs, additional financing could be required in the future to order to meet the Company's projected cashflow deficits from operations and development. By adjusting its operations and development to the level of capitalization, management believes it has sufficient capital resources to meet projected cash flow needs through the next twelve months. However, if thereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect, on our business, results of operations, liquidity and financial condition. In prior periods, the Company has borrowed funds from significant shareholders of the Company to satisfy certain obligations. There are no assurances that the Company will be able to borrow funds from significant shareholders of the Company in the future. As the Company continues to expand, the Company will incur additional costs for personnel. In order for the Company to attract and retain quality personnel, management anticipates it will have to offer competitive salaries, issue common stock to consultants and employees, and grant Company stock options to current and future employees. The company's operations are in the Western United States and there are no seasonal aspects that would have a material adverse effect on the Company's financial condition or results of operations. Inflation The effect of inflation on the Company's revenue and operating results was not significant. Off-Balance Sheet Arrangements The Company does not maintain off-balance sheet arrangements nor does it participate in non-exchange traded contracts requiring fair value accounting treatment. 16 Table of Contents Business Concentration During the year ended April 30, 2010, the Company recognized approximately $504,005 or 88% of its revenues from sales of its products to four (4) customers and $395,133(94%) of the totalaccountsreceivableat April30,2010wereduefrom three (3)major customers.While the Company's management considers its relationships with the customers to be satisfactory, given the concentration of its sales to a few key customers, its continued relationships may be subject to the policies and practices of the customers. The Company management continues to concentrate its efforts on expanding its customer base in order to reduce its reliance on its current customers. New Accounting Pronouncements In December 2007, the Company adopted standards issued by the FASB which require most identifiable assets, liabilities, non-controlling interests and goodwill acquired in a business combination to be recorded at “full fair value” and require non-controlling interests (previously referred to as minority interests) to be reported as a component of equity.The standards are effective for fiscal years beginning after December 15, 2008. These standards will be applied to business combinations occurring after the effective date. The standard will be applied prospectively to all non-controlling interests, including any that arose before the effective date.The standard is not expected to have a material impact on the Company's financial statements. InApril 2010, the FASB issued ASU 2010-13, Compensation-Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades - a consensus of the FASB Emerging Issues Task Force.The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.Earlier application is permitted.The Company does not expect the provisions of ASU 2010-13 to have a material effect on the financial position, results of operations or cash flows of the Company. In April 2010, the FASB issued ASU 2010-17, Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition.This ASU codifies the consensus reached in EITF Issue No. 08-9, “Milestone Method of Revenue Recognition.” The amendments to the Codification provide guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. Consideration that is contingent on achievement of a milestone in its entirety may be recognized as revenue in the period in which the milestone is achieved only if the milestone is judged to meet certain criteria to be considered substantive. Milestones should be considered substantive in their entirety and may not be bifurcated. An arrangement may contain both substantive and nonsubstantive milestones, and each milestone should be evaluated individually to determine if it is substantive. ASU 2010-17 is effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010. Early adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity should apply 2010-17 retrospectively from the beginning of the year of adoption. Vendors may also elect to adopt the amendments in this ASU retrospectively for all prior periods. The Company does not expect the provisions of ASU 2010-19 to have a material effect on the financial position, results of operations or cash flows of the Company In April 2010, the FASB issued ASU 2010-18, Receivables (Topic 310): Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset, codifies the consensus reached in EITF Issue No. 09-I, “Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset.” The amendments to the Codification provide that modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool under Subtopic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. The Company does not expect the provisions of ASU 2010-18 to have a material effect on the financial position, results of operations or cash flows of the Company In May 2010, the FASB issued ASU 2010-19, Foreign Currency (Topic 830): Foreign Currency Issues: Multiple Foreign Currency Exchange Rates.The amendments in this Update are effective as of the announcement date of March 18, 2010. The Company does not expect the provisions of ASU 2010-19 to have a material effect on the financial position, results of operations or cash flows of the Company. 17 Table of Contents ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable 18 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2 FORMING A PART OF ANNUAL REPORT PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 GLOBAL DIVERSIFIED INDUSTRIES, INC. 19 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at April 30, 2010 and 2009 F-2 Consolidated Statements of Losses for the years ended April 30, 2010 and 2009 F-3 Consolidated Statements of Stockholders’ Equity for thetwoyears ended April 30, 2010 F-4 Consolidated Statements of Cash Flows for the years ended April 30, 2010 and 2009 F-5 Notes to Consolidated Financial Statements F-6 to F-31 20 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Global Diversified Industries, Inc. Chowchilla, California We have audited the accompanying consolidated balance sheets of Global Diversified Industries, Inc. (the “Company”) as of April 30, 2010 and 2009 and the related statements of losses, deficiency in stockholders' equity and cash flows for the twelve month periods then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, audits of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Global Diversified Industries, Inc. as of April 30, 2010 and 2009 and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements referred to above have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business.As discussed in Note B to the consolidated financial statements, the Company has suffered recurring losses and has generated negative cash flows from operations which raises substantial doubts about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note B. The consolidated financial statements do not include any adjustments that might result from the outcome of the uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas August 13, 2010 F-1 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONSOLIDATED BALANCE SHEETS AS OF APRIL 30, 2 ASSETS: Current assets: Cash and cash equivalents (Note N) $ $ Accounts receivable, net of allowance for doubtful accounts of $139,038 at April 30, 2010 and $154,945 at April 30, 2009, respectively Inventories (Note D) Advances to employees - Prepaid expenses Other current assets Total current assets Property, plant and equipment (Note E): Property, plant and equipment, at cost Less: accumulated depreciation (2,047,677 ) (1,587,861 ) Total property, plant and equipment, net Other assets: Inventories-long term (Note D) Deferred Financing charges, net of accumulated amortization of $603,004 and$213,589 at April 30, 2010 and April 30, 2009, respectively (Note O ) Deposit Intangible assets, net of accumulated amortization of $919,198 at April 30, 2010 and $375,280 at April 30, 2009, respectively (Note C) Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities (Note F) $ $ Derivative liability - Preferred Stock-Manditorily Redeemable - Convertible notes payable, current portion (Note H) Dividends payable Total current liabilities Long-term liabilities: Notes payable, long term portion, net of debt discount (Note H) Total long-term liabilities Commitments and contingencies (Note Q) Convertible Redeemable Preferred Stock, Series D, par value $.001 per share; 10,000,000 shares authorized, 8,456,512 and 0 shares issued and outstanding atApril 30, 2010 and April 30, 2009 respectively (Note J) - Discount on Preferred Stock Series D ) - Net Preferred Stock Series D - Convertible Redeemable Preferred Stock, Series C, par value $.001 per share; 2,750,000 shares authorized, 1,750,000 and 0 shares issued and outstanding at April 30, 2010 and April 30, 2009 respectively (Note J) Discount on Preferred Stock Series C ) ) Net Preferred Stock Series C Convertible Redeemable Preferred Stock, Series B, par value $.001 per share; 3,500,000 shares authorized; 3,484,294 shares issued and outstanding at April 30, 2010 and April 30,2009, respectively (Note I) Discount on Preferred Stock Series B - ) Net Preferred Stock Series B Stockholders' Equity: Common stock, par value $.001 per share; 2,700,000,000 shares authorized; 15,369,885 shares issued and outstanding at April 30, 2010 and April 30, 2009, respectively(Note L) Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements F-2 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF LOSSES FOR THE YEARS ENDED APRIL 30, 2 Revenue $ $ Depreciation and amortization Impairment of Intellectual Properties (Note C) - Impairment of Inventories Cost of goods sold Gross profit (loss) Operating expenses: Selling, general and administrative expenses Total operating expense Loss from operations ) ) Other income (expense): Interest (expense), net Change in fair value-derivatives - Guaranty expense (Note O) ) Net loss ) ) Preferred Dividends, paid or accrued Accretion of discount on preferred stock Net loss attributable to common shareholders $ ) $ ) (Losses) per common share (Note Q): Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding for computation: Basic and diluted See accompanying notes to consolidated financial statements F-3 Table of Contents GLOBAL DIVERSIFIEDINDUSTRIES, INC. CONSOLIDATED STATEMENTS OF DEFICIENCY IN STOCKHOLDERS’ EQUITY FOR THE TWO YEARS ENDED APRIL 30, 2010 Series A Preferred Stock Common Stock Shares Amount Preferred Stock Subscription Shares Amount Additional Paid in Capital Common Stock Subscription Treasury Stock Accumulated Deficit Total Balance, May 1, 2008 - $
